09-2394-ag
    Lin v. Holder
                                                                                   BIA
                                                                          Balasquide, IJ
                                                                          A099 668 404
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 1 st day of March, two thousand ten.

    PRESENT:
             ROBERT D. SACK,
             RICHARD C. WESLEY,
             PETER W. HALL,
                   Circuit Judges.
    _______________________________________

    JUAN LIN,
                    Petitioner,

                     v.                                    09-2394-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:                Gary Yerman, New York, New York.

    FOR RESPONDENT:                Tony West, Assistant Attorney
                                   General, Civil Division; Susan K.
                                   Houser, Senior Litigation Counsel;
                                   Francis W. Fraser, Senior Litigation
                                   Counsel, Office of Immigration
                                   Litigation, United States Department
                                   of Justice, Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED, that the petition for review
is DENIED.

     Juan Lin, a native and citizen of the People’s Republic
of China, seeks review of a May 12, 2009, order of the BIA,
affirming the June 27, 2007, decision of Immigration Judge
(“IJ”) Javier Balasquide, which denied her application for
asylum, withholding of removal, and relief under the
Convention Against Torture (“CAT”). In re Juan Lin, No.
A099 668 404 (B.I.A. May 12, 2009), aff’g No. A099 668 404
(Immig. Ct. N.Y. City June 27, 2007). We assume the
parties’ familiarity with the underlying facts and
procedural history in this case.

     Under the circumstances of this case, we review the
decision of the IJ as supplemented by the BIA. See Yan Chen
v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005). The
applicable standards of review are well-established. See 8
U.S.C. § 1252(b)(4)(B); see also Corovic v. Mukasey, 519
F.3d 90, 95 (2d Cir. 2008).

     We find no error in the BIA’s holding that Lin failed
to establish an objectively reasonable fear of persecution,
even assuming Lin’s credibility and that she established
that she practices Christianity in this country. Contrary
to Lin’s argument, the BIA did not conduct impermissible de
novo review of the IJ’s factual findings. Rather, the BIA
found, based on the evidence of record, and assuming the
facts as she had alleged them, that Lin was not eligible for
relief. The BIA’s analysis in that regard was a permissible
eligibility determination. See 8 C.F.R. § 1003.1(d)(3);
Matter of V-K-, 24 I.&.N. Dec. 500, 501 (BIA 2008).

     Moreover, the BIA’s eligibility determination was not
erroneous. Lin testified that although she did not know any
Christians who had been persecuted in China, she feared
persecution because she intended to join an underground
church if she returns to that country. After weighing that
testimony and the country conditions evidence in the record,
the BIA reasonably determined that she failed to establish
an objectively reasonable fear of persecution. See Jian
Xing Huang v. INS, 421 F.3d 125, 128-29 (2d Cir. 2005)

                             2
(holding that a fear is not objectively reasonable if it
lacks “solid support” in the record and is merely
“speculative at best.”); see also Hongsheng Leng v. Mukasey,
528 F.3d 135, 143 (2d Cir. 2008) (holding that to establish
a well-founded fear of persecution in the absence of any
evidence of past persecution, an alien must make some
showing that authorities in his country of nationality are
either aware or likely to become aware of his activities).

     Because Lin was unable to establish the objective
likelihood of persecution required to meet her burden of
proof for asylum, her withholding of removal and CAT claims
necessarily fail to the extent that they were based on the
same factual predicate. See Paul v. Gonzales, 444 F.3d 148,
156 (2d Cir. 2006). Lin also failed to argue before the BIA
with sufficient specificity that she is eligible for CAT
relief because of the debts she owes to smugglers. We
therefore deem any such argument unexhausted. See Foster v.
INS, 376 F.3d 75, 78 (2d Cir. 2004); Lin Zhong v. U.S.
Dep’t of Justice, 480 F.3d 104, 119-20 (2d Cir. 2007). In
any event, as the IJ found, Lin failed to present evidence
that she was likely to be tortured on that or any other
basis.

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of
removal that the Court previously granted in this petition
is VACATED, and any pending motion for a stay of removal in
this petition is DISMISSED as moot. Any pending request for
oral argument in this petition is DENIED in accordance with
Federal Rule of Appellate Procedure 34(a)(2), and Second
Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3